Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-8 and 11-13 are pending in this application [7/12/2022].
Claim 1 has been amended [7/12/2022].
Claims 9 and 10 have been cancelled [7/12/2022].

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. On page 6-8 of Applicant’s Arguments, Applicant argues reference Hirai and Watanabe does not disclose expressly ‘a cover body comprising a first cover portion and a second cover portion detachably installed on a side of the first cover portion adjacent to the lower body, at least one through hole being formed on the first cover portion, the second cover portion covering the at least one through hole when the second cover portion is installed on the side of the first cover portion adjacent to the lower body; at least one fastening component passing through the at least one through hole to fasten the upper body onto a side of the first cover portion away from the lower body’, because neither the second lock lever 91 nor the first lock lever 90 is configured to fix any component onto a side of the upper body 6 away from the middle body 7. 
Examiner respectfully disagrees, because Watanabe teaches each first protruding member contacts the bottom of the first lock lever 90 from below, thereby positioning the first lock lever 90 with the claw 90A located rearward of the through hole 99 of the first engaging member 98 with a space therebetween [Watanabe: par 0103], where the through hole is located on the upper body (6) and the fastening component (i.e. claw 90A) is on the middle body which is away from the lower body and all claws and protruding members are “covered” based on Fig 1 (i.e. covered is not shown).
The above response is applied to dependent claims 2-8 and 11-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP-2007-156360) in view of Watanabe (US-2010/0158560).
As to Claim 1, Hirai teaches ‘A flip-cover multifunctional image forming device comprising: a lower body [Abstract, Fig 11, par 0021, 0035 – image forming apparatus component system including a plurality of imaging unit for forming images including body case 102 (i.e. lower body)]; a first image forming module disposed in the lower body [Fig 2 (102, 101), par 0021-0023 – body case housing 102 includes image forming unit 101]; a cover body [Figs 2 (2), 12 (2), par 0021 – main body housing 2 on top of body case 102]; at least one pivoting mechanism connected to the lower body and the cover body and for pivoting the cover body relative to the lower body between a folded position and an unfolded position [Fig 11 (24), par 0035 – a hinge 24 that supports the main body housing 2 of the upper stage to be rotatably supported]; an upper body detachably disposed on a side of the cover body away from the lower body, the upper body being driven by the cover body to move relative to the lower body when the cover body pivots relative to the lower body; and a second image forming module disposed in the upper body [Figs 11, 12 (1), par 0035 – image forming unit 1 of main body housing 2 can be pulled out in a forward direction G with respect to main body housing 2]’.
Hirai does not disclose expressly ‘comprising a first cover portion and a second cover portion detachably installed on a side of the first cover portion adjacent to the lower body, at least one through hole being formed on the first cover portion, the second cover portion covering the at least one through hole when the second cover portion is installed on the side of the first cover portion adjacent to the lower body; at least one fastening component passing through the at least one through hole to fasten the upper body onto a side of the first cover portion away from the lower body’.
Watanabe teaches ‘comprising a first cover portion and a second cover portion detachably installed on a side of the first cover portion adjacent to the lower body [Figs 12 (5, 6, 7), 13, par 0066, 0104-0108 – upper body (i.e. first cover portion) engages with middle body (i.e. second cover portion) that covers the upper surface of the lower body], at least one through hole being formed on the first cover portion, the second cover portion covering the at least one through hole when the second cover portion is installed on the side of the first cover portion adjacent to the lower body; at least one fastening component passing through the at least one through hole to fasten the upper body onto a side of the first cover portion away from the lower body [Figs 12 (5, 6, 7, 90A, 91, 97, 98, 99), 13, par 0066, 0103-0108 – upper body (i.e. first cover portion) engages with middle body (i.e. second cover portion) that covers the upper surface of the lower body with first lock lever including claw, where each first protruding member contacts the bottom of the first lock lever 90 from below, thereby positioning the first lock lever 90 with the claw 90A located rearward of the through hole 99 of the first engaging member 98 with a space therebetween]’
Hirai and Watanabe are analogous art because they are from the same field of endeavor, namely document processing apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include upper body and middle body cover portions that engage with each other, as taught by Watanabe. The motivation for doing so would have been to include lock members that lock a cover member with respect to a casing. Therefore, it would have been obvious to combine Watanabe with Hirai to obtain the invention as specified in claim 1.

Claims 2-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP-2007-156360) in view of Watanabe (US-2010/0158560) and further in view of Sheng et al. (US-2020/0329163).
As to Claim 2, Hirai in view of Watanabe teaches the claimed elements/features as recited in independent claim 1. Hirai in view of Watanabe does not disclose expressly ‘wherein a protruding border is formed on the cover body, and a restraining space is enclosed by the protruding border and configured to accommodate a bottom portion of the upper body to restrain a movement of the upper body relative to the cover body’.
Sheng teaches ‘wherein a protruding border is formed on the cover body, and a restraining space is enclosed by the protruding border and configured to accommodate a bottom portion of the upper body to restrain a movement of the upper body relative to the cover body [Fig 3 (151), par 0025-0026 – second shell (i.e. protruding border) disposed beneath first shell (upper body) and supports first shell for the purpose of restraining movement]’.
Hirai in view of Watanabe are analogous art with Sheng because they are from the same field of endeavor, namely document processing apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a supporting member to restrain movement of an upper first shell, as taught by Sheng. The motivation for doing so would have been to restraining movement of a first shell of a multipurpose image capturing apparatus with flexibility. Therefore, it would have been obvious to combine Sheng with Hirai in view of Watanabe to obtain the invention as specified in claim 2.

As to Claim 3, Sheng teaches ‘wherein a height of a first portion of the protruding border adjacent to the at least one pivoting mechanism is greater than a height of a second portion of protruding border away from the at least one pivoting mechanism [Figs 3 (152), 8 (152’), 9 (152’) – the two positioning portions that protrude from the second shell is higher in the back than the front].  
Hirai in view of Watanabe are analogous art with Sheng because they are from the same field of endeavor, namely document processing apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a supporting member to restrain movement of an upper first shell, as taught by Sheng. The motivation for doing so would have been to restraining movement of a first shell of a multipurpose image capturing apparatus with flexibility. Therefore, it would have been obvious to combine Sheng with Hirai in view of Watanabe to obtain the invention as specified in claim 3.

As to Claim 4, Sheng teaches ‘wherein a recess is formed on the cover body, and the protruding border is located on an outer periphery of the recess [Figs 3 (151) – second shell includes an engaging recess]’.  
Hirai in view of Watanabe are analogous art with Sheng because they are from the same field of endeavor, namely document processing apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a supporting member to restrain movement of an upper first shell, as taught by Sheng. The motivation for doing so would have been to restraining movement of a first shell of a multipurpose image capturing apparatus with flexibility. Therefore, it would have been obvious to combine Sheng with Hirai in view of Watanabe to obtain the invention as specified in claim 4.

As to Claim 5, Sheng teaches ‘wherein a recess is formed on the cover body, and the protruding border is located on an outer periphery of the recess [Figs 3 (151) – second shell includes an engaging recess]’.  
Hirai in view of Watanabe are analogous art with Sheng because they are from the same field of endeavor, namely document processing apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a supporting member to restrain movement of an upper first shell, as taught by Sheng. The motivation for doing so would have been to restraining movement of a first shell of a multipurpose image capturing apparatus with flexibility. Therefore, it would have been obvious to combine Sheng with Hirai in view of Watanabe to obtain the invention as specified in claim 5.

As to Claim 11, Sheng in the proposed combination of Hirai and Watanabe teaches ‘wherein a scanning platform is formed on a side of the lower body adjacent to the cover body, and the first image forming module is a flatbed scanner and configured to capture an image of a scanned object placed on the scanning platform [par 0024-0025 – second shell (i.e. lower body) disposed beneath first shell with second image capturing module (i.e. first image forming module) disposed in second shell so as to provide a function similar to a flatbed scanner for capturing a second image corresponding to a second object]’.  
Hirai in view of Watanabe are analogous art with Sheng because they are from the same field of endeavor, namely document processing apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a second image capturing module disposed in a second shell, as taught by Sheng. The motivation for doing so would have been to accommodate a second object to be scanned. Therefore, it would have been obvious to combine Sheng with Hirai in view of Watanabe to obtain the invention as specified in claim 11.

As to Claim 12, Sheng teaches in the proposed combination of Hirai and Watanabe teaches ‘wherein a medium passage is formed in the upper body, and the second image forming module is an automatic document feeder scanner and configured to capture an image of a scanned object passing through the medium passage [par 0024 – first image capturing module (i.e. second image forming module) disposed inside first shell (i.e. upper body) for capturing a first image along passage P, so as to provide a function similar to a sheet-fed scanner]’.  
Hirai in view of Watanabe are analogous art with Sheng because they are from the same field of endeavor, namely document processing apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a first image capturing module disposed in a second shell, as taught by Sheng. The motivation for doing so would have been to accommodate a first object to be scanned. Therefore, it would have been obvious to combine Sheng with Hirai to obtain the invention as specified in claim 12.

As to Claim 13, Sheng teaches in the proposed combination of Hirai teaches ‘wherein a medium passage is formed in the upper body, and the second image forming module is an automatic document feeder scanner and configured to capture an image of a scanned object passing through the medium passage [par 0024 – first image capturing module (i.e. second image forming module) disposed inside first shell (i.e. upper body) for capturing a first image along passage P, so as to provide a function similar to a sheet-fed scanner]’.
Hirai and Sheng are analogous art because they are from the same field of endeavor, namely document processing apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an image capturing module disposed in a second shell, as taught by Sheng. The motivation for doing so would have been to accommodate a first object to be scanned. Therefore, it would have been obvious to combine Sheng with Hirai in view of Watanabe to obtain the invention as specified in claim 13.

Allowable Subject Matter
Claim 6 (and claims 7-8 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hirai in view of Watanabe and Sheng further in view of the prior art searched and/or cited does not teach nor render obvious “further comprising at least one abutting component detachably disposed on a lateral side of the lower body, and the at least one abutting component abutting against the upper body or the cover body when the cover body is pivoted relative to the lower body to the unfolded position” as recited in dependent claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677